 



Exhibit 10.5
EIP SHARE UNIT AWARD AGREEMENT
Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan
          This EIP SHARE UNIT AWARD AGREEMENT (this “Agreement”) made as of this
                                         day of
                                        , 20                    , between
Platinum Underwriters Holdings, Ltd., a Bermuda company (the “Company”), and
                                        (the “Participant”), is made pursuant to
the terms of the Company’s Amended and Restated Executive Incentive Plan (the
“Plan”) in conjunction with the Company’s 2002 Share Incentive Plan or any
successor plan (the “Share Incentive Plan”).
          Section 1. Definitions. Capitalized terms used herein but not defined
shall have the meanings set forth in the Plan. For purposes of this Agreement,
the terms “disability,” “separation from service” and “specified employee” shall
have the meanings attributed to such terms under section 409A of the Internal
Revenue Code and the treasury regulations and other guidance promulgated
thereunder.
          Section 2. Share Unit Award. The Company hereby grants to the
Participant a Share Unit Award of                      share units (the “Share
Units”) in respect of the                      Performance Cycle (the
“Performance Cycle”) under the Plan. The Share Units are notional, non-voting
units of measurement based on the Fair Market Value (as defined in the Share
Incentive Plan) of the Common Shares, which will entitle the Participant to
receive a payment, subject to the terms hereof, in Common Shares within thirty
(30) days following the Vesting Date (as defined below).
          Section 3. Vesting Requirements. The Share Units shall become fully
vested on the third anniversary of the date hereof or such later date as the
Committee shall have reviewed and approved the financial results of the Company
for the Performance Cycle (the “Vesting Date”), subject to the Participant’s
continued employment with the Company or any of its subsidiaries through the
Vesting Date, provided that in no event shall the Vesting Date be later than
March 1,                .
          Section 4. Termination of Employment.
          (a) General Rule. Subject to the provisions of Section 4(b) hereof, in
the event of the Participant’s termination of employment with the Company or any
of its subsidiaries for any reason prior to the Vesting Date, the Share Units
shall be immediately forfeited and automatically cancelled without further
action of the Company.
          (b) Exceptions. Notwithstanding the provisions of Section 4(a) hereof,
in the event of the Participant’s termination of employment with the Company or
any of its subsidiaries prior to the Vesting Date (i) by the Company without
“Cause” (as defined below), (ii) as a result of death or “disability,” or
(iii) upon the Participant’s retirement from the Company with the consent of the
Committee, the Participant shall be entitled to receive a payment in respect of
the Share Units on a prorated basis, based on the period of the Participant’s
service with the

 



--------------------------------------------------------------------------------



 




Company and the performance levels achieved by the Company for the Performance
Cycle as of the end of the fiscal quarter following the date of termination. For
purposes hereof, the term “Cause” shall mean: (i) the Participant’s willful and
continued failure to substantially perform the Participant’s duties to the
Company or any subsidiaries of the Company; (ii) the Participant’s conviction
of, or plea of guilty or nolo contendere to, a felony or other crime involving
moral turpitude; (iii) the Participant’s engagement in any malfeasance or fraud
or dishonesty of a substantial nature in connection with the Participant’s
position with the Company or any of its subsidiaries, or other willful act that
materially damages the reputation of the Company or any of its subsidiaries;
(iv) the Participant’s breach of any restrictive covenants agreed to between the
Participant and the Company or any subsidiaries of the Company; or (v) the sale,
transfer or hypothecation by the Participant, prior to the payment in respect of
the Award hereunder, of Common Shares in violation of the Share Ownership
Guidelines. Notwithstanding the foregoing, the Participant’s employment will be
treated as having been terminated without Cause under this Agreement in the
event of any termination by the Company or any subsidiary of the Company without
“cause” or by the Participant for “good reason,” as such terms or comparable
terms are defined under any employment agreement in effect from time to time
between the Participant and the Company or any subsidiary of the Company.
          Section 5. Payment of Award.
          (a) General. Subject to the provisions of Sections 5(c) and 5(d)
hereof, payment in respect of the Award hereunder (including any pro rated
payment that becomes due hereunder pursuant to Section 4(b) hereof) shall be
made in Common Shares within thirty (30) days following the Vesting Date. The
amount of the payment to be made in respect of the Award will be determined in
accordance with the terms of this Agreement, the Plan and the payment schedule
set forth as Exhibit A hereto, which is based on the degree of the Company’s
achievement of Average Annual ROE (i.e. return on equity) during the Performance
Cycle.
          (b) Withholding. The payment in respect of the Share Units shall be
made to the Participant after deduction of applicable withholding taxes in the
amount determined by the Committee, which shall be withheld at the applicable
supplemental wage withholding rate, or such other rate as determined by the
Committee, provided that such amount shall not exceed the Participant’s
estimated federal, state and local tax obligation with respect to payment in
respect of the Share Units. In lieu of the foregoing, the Committee may allow
the Participant to pay the applicable withholding taxes to the Company in cash
or such other form as approved by the Committee.
          (c) Payments to “Specified Employees” Under Certain Circumstances.
Notwithstanding the provisions of Section 5(a) hereof, if the Participant is
deemed a “specified employee” at a time when such Participant becomes eligible
for payments upon a “separation

2



--------------------------------------------------------------------------------



 




from service” with the Company or any of its subsidiaries, such payments shall
be made to the Participant on the date that is six (6) months following such
“separation from service,” or upon the Participant’s death, if earlier.
          (d) Change in Control. Notwithstanding the provisions of Section 5(a)
hereof, upon a Change in Control of the Company, the Participant shall receive
payment in respect of the Award hereunder in accordance with the provisions of
Section 7 of the Plan.
          Section 6. Restrictions on Transfer. No portion of the Share Units may
be sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the Share
Units as provided herein, unless and until the payment of the Share Units in
accordance with Section 5 hereof.
          Section 7. Limitation of Rights. The Participant shall not have any
privileges of a shareholder of the Company with respect to the Common Shares
payable hereunder, including without limitation any right to vote such shares or
to receive dividends or other distributions in respect thereof, until the date
of the issuance to the Participant of a share certificate evidencing such Common
Shares. Nothing in this Agreement shall confer upon the Participant any right to
continue as an employee of the Company or any subsidiary or to interfere in any
way with any right of the Company to terminate the Participant’s employment at
any time.
          Section 8. Changes in Capitalization. The Award shall be subject to
the provisions of the Share Incentive Plan relating to adjustments for changes
in corporate capitalization.
          Section 9. Notices. Any notice hereunder by the Participant shall be
given to the Company in writing and such notice shall be deemed duly given only
upon receipt thereof by the Secretary of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
          Section 10. Construction. This Agreement and the Award evidenced
hereby are granted by the Company pursuant to the Plan and the Share Incentive
Plan and are in all respects subject to the terms and conditions of the Plan and
the Share Incentive Plan. The Participant hereby acknowledges that a copy of
each of the Plan and the Share Incentive Plan has been delivered to the
Participant and the Participant accepts the Share Units hereunder subject to all
terms and provisions of the Plan and the Share Incentive Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Share Incentive Plan, then the Plan or the Share Incentive Plan, as
applicable, shall govern and prevail. The construction of and decisions under
the Plan, the Share Incentive Plan and this Agreement are vested in the
Committee, whose determinations shall be final, conclusive and binding upon the
Participant.
          Section 11. Governing Law. This Agreement and the Award hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York, excluding the choice of law rules thereof.

3



--------------------------------------------------------------------------------



 



          Section 12. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          Section 13. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the legatees, distributees, and personal representatives
of the Participant and the successors of the Company.
          Section 14. Entire Agreement. This Agreement and the Plan constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof, merging any and all prior agreements.
[SIGNATURES ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement effective as of the date first above written.

                  PLATINUM UNDERWRITERS HOLDINGS, LTD.
 
                By:
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                PARTICIPANT
 
                By:
 
           
 
           
 
  Name:        
 
           

5